                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               GREENVILLE DIVISION

STEPHANIE WADE,                                       §
     Plaintiff,                                       §
                                                      §
v.                                                    §     CIVIL ACTION NO.
                                                      §     4:18-cv-00055-JMV
NANCY A. BERRYHILL,                                   §
ACTING COMMISSIONER                                   §
OF SOCIAL SECURITY,                                   §
     Defendant.                                       §


                                         FINAL JUDGMENT

        Pursuant to the Order granting reversal and remand for further proceedings filed in this matter,

it is hereby ORDERED and ADJUDGED that the final decision of the Commissioner is REVERSED

and REMANDED to the Commissioner for further proceedings pursuant to sentence four of 42 U.S.C.

§ 405(g).

        Upon remand, the Appeals Council will instruct the Administrative Law Judge to consider the

additional evidence submitted and update the record pursuant to 20 C.F.R. §§ 404.1512 and 416.912;

re-consider the claimant’s impairments under Listing 1.02; if warranted, obtain a consultative

examination in accordance with 20 C.F.R. §§ 404.1519a(b) and 416.919a(b); if warranted, obtain

assistance from a medical expert; re-assess the claimant’s residual functional capacity (as needed); re-

evaluate the claimant’s alleged symptoms and the medical opinions (as needed); proceed through the

sequential evaluation process; take any further action to complete the administrative record; offer the

claimant the opportunity for a hearing; and issue a new decision.

        SIGNED this 16th day of January, 2019.



                                         /s/ Jane M. Virden
                                         U. S. MAGISTRATE JUDGE




 
